Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Claims 1-24 are subject to examination.  


Priority
Applicant’s claim for domestic priorities as claimed in this application under 35 U.S.C. 119(e) is acknowledged. This application is a CON of 16/357,007 03/18/2019 Abandoned; 16/357,007 is a CON of 14/593,159 01/09/2015 PAT 10285058.
 

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. In response to this office action, applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. For example, status of co-pending applications should be made with --now copending-- and status of patent applications should be --now U.S. Patent number --. The specification should contain --(.com/.net)-- or --<.com>-- for hyperlinks. The specification should contain --.RTM.-- for trademarks.
In paragraph [0001], status of co-pending applications should be made with --now copending-- and status of patent applications should be --now U.S. Patent number --.

The title is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The present title is well known in the art (please see cited arts), too broad and not sufficient for proper classification of the claimed subject matter. The title should also reflect claimed invention,
Broadcasting different network identifiers on different networks using a device identifier, please refer to MPEP 606 for title contents.

Drawings
The figures submitted on the filing date of this application are noted. 
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, components of the claims 1, 8, 17 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
As seen in below figures 9-11, method steps of below claims 1, 8, 17 do not exist, rather unclaimed steps are presented in the figures 9-11. Replacement of unclaimed method steps of claims 1, 8, 17, with below claimed method steps is suggested in the figures 9-11, in order to overcome the objections.
Claim 1 method steps: 1, A method comprising: broadcasting, by a network device, a first network identifier of a first network; establishing, based on the first network identifier, a first communication session between a user device and the network device via the first network; determining, via the first communication session, a device identifier associated with the user device; determining, based on the device identifier, network information of a second network; broadcasting, by the network device, based on the network information, a second network identifier of the second network; and establishing, based on the second network identifier, a second communication session between the user device and the network device via the second network.
Claim 8: A method comprising:

establishing a first communication session between a user device and a network device
via a first network;
determining a network identifier corresponding to a second network associated with the
user device;
broadcasting, by the network device, the network identifier; and
establishing, based on the network identifier, a second communication session between
the user device and the network device via the second network.
 17. A method comprising:
establishing, based on a first service set identifier (SSID), a communication session
between a user device and a network device via a first network;
determining, based on a device identifier associated with the user device, a second SSID
associated with a second network;
broadcasting, by the network device, the second SSID; and
establishing, based on a security parameter associated with the device identifier, a secure
communication session between the user device and the network device via the
second network.

    PNG
    media_image1.png
    485
    404
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    658
    421
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    771
    296
    media_image3.png
    Greyscale

A proposed drawing correction or corrected drawings are required in reply to the Office action to avoid abandonment of the application.  The amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The replacement sheet(s) should be labeled --Replacement Sheet-- in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 8-12, 14, are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Kollu et al., 20160094662, Qualcomm Incorporated.
Referring to claim 1, Kollu-Qualcomm clearly teaches a method comprising: 
broadcasting, by a network device, a first network identifier of a first network (broadcast first SSID associated with LAN/WAN, etc., para 73, connection to accomplish data transfer, para 124); establishing, based on the first network identifier (using the first SSID, para 73), a first communication session (connection to accomplish data transfer, para 124) between a user device (connecting to client device, abstract) and the network device (connecting by the device with the network, abstract) via the first network (using the LAN/WAN, etc., para 73); determining, via the first communication session, a device identifier associated with the user device (SSID(s) mapped and associated with the client device identifiers including MAC address / IP address, para 68); determining, based on the device identifier, network information of a second network (various identifying information about the client device including MAC address, para 39, IP address assigned to the client device, para 10); broadcasting, by the network device, based on the network information, a second network identifier of the second network (broadcasting second SSID associated with another LAN/WAN, etc., para 73); and establishing, based on the second network identifier (using the second SSID, para 73), a second communication session (connection is created using second ssid for transfer of traffic/packets, para 10, 44) between the user device (client device, para 10) and the network device via the second network (device using second SSID associated with second LAN/WAN/etc, para 10, 44).

Referring to claim 2, Kollu-Qualcomm also teaches wherein the first communication session is established without a security parameter (security parameter is not used, para 73).

Referring to claim 3, Kollu-Qualcomm also teaches wherein the first network comprises a public network (internet, WAN, para 32), and wherein the second network comprises a private network (LAN, para 32, private IP addresses, para 10).

Referring to claim 4, Kollu-Qualcomm also teaches wherein the device identifier comprises at least one of a media access control (MAC) address or an Internet protocol (IP) address (various identifying information about the client device including MAC address, para 39, IP address assigned to the client device, para 10).

Referring to claim 5, Kollu-Qualcomm also teaches wherein the network information comprises at least one of a service set identifier (SSID), a password, an encryption, an Internet protocol (IP) address, or an address restriction (SSID, para 10, various identifying information IP address, para 10).

Referring to claim 6, Kollu-Qualcomm also teaches receiving, by a remote computing device, the first network identifier (first SSID, remote source/device, para 80, 81).

Referring to claim 8, Kollu-Qualcomm also teaches a method comprising: establishing a first communication session between a user device and a network device via a first network (connecting using a first SSID associated with LAN/WAN, etc., para 73, connection to accomplish data transfer, para 124); determining a network identifier corresponding to a second network associated with the user device (SSID(s) mapped and associated with the client device identifiers including MAC address / IP address, para 68); broadcasting, by the network device, the network identifier (broadcasting second SSID associated with another LAN/WAN, etc., para 73); and establishing, based on the second network identifier (using the second SSID, para 73); and establishing, based on the network identifier (using the second SSID, para 73), a second communication session (connection is created using second ssid for transfer of traffic/packets, para 10, 44) between the user device and the network device via the second network (device using second SSID associated with second LAN/WAN/etc, para 10, 44).

Referring to claim 9, Kollu-Qualcomm also teaches wherein establishing the first communication session comprises establishing the first communication session without a security parameter (security parameter is not used in para 73, 124).

Referring to claim 10, Kollu-Qualcomm also teaches wherein the first network comprises a public network (internet, WAN, para 32), and wherein the second network comprises a private network (LAN, para 32, private IP addresses, para 10).

Referring to claim 11, Kollu-Qualcomm also teaches receiving at least one of a media access control (MAC) address or an Internet protocol (IP) address associated with the second network (various identifying information about the client device including MAC address, para 39, IP address assigned to the client device, para 10).

Referring to claim 12, Kollu-Qualcomm also teaches associating a subscriber with the user device (entity providing subscriptions for the client device, para 20, 10, 68).

Referring to claim 14, Kollu-Qualcomm also teaches wherein the network identifier comprises a service set identifier (SSID) (para 68).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kollu-Qualcomm in view of Kim 20160150298.
Referring to claim(s) 7, Kollu-Qualcomm does not specifically mention about, which is well-known in the art, which Kim discloses, obtaining, by a remote computing device, the first network identifier from a gateway (ssid(s) from gateway(s) is obtained by the device, para 65). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Kollu-Qualcomm to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known use of SSID(s). The obtained SSID would enable the device to connect and access information para 65. Kim’s multiple gateways would provide different SSID and the device would be able to connect with multiple devices using the different SSIDs and access information from different devices, para 65. 

Claim(s) 13, 15-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kollu-Qualcomm in view of Hill et al., 20130262686.
Referring to claim(s) 13, Kollu-Qualcomm does not specifically mention about, which is well-known in the art, which Hill discloses, establishing the communication session based on a password, para 162. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Kollu-Qualcomm to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known use of password. The password would provide secure access since others would not be able to access information without the password. When the session terminates the password is also reset and a (new) password of upcoming/next/following session is provided for the network, para 162.

Referring to claim(s) 15, Hill teaches establishing the second communication session based on a security parameter associated with the first network, para 162.

Referring to claim(s) 16, Hill teaches receiving, by the network device and from the user device, a security parameter (password provided by the user to the network device, para 165), wherein the second communication session is established based on the received security parameter, para 165.

Referring to claim 17, Kollu-Qualcomm also teaches a method comprising: establishing, based on a first service set identifier (SSID), a communication session between a user device and a network device via a first network (using first SSID associated with LAN/WAN, etc., para 73, connection to accomplish data transfer with client device, para 124)
determining, based on a device identifier associated with the user device, a second SSID associated with a second network (SSID(s) mapped and associated with the client device identifiers including MAC address / IP address, para 68, various identifying information about the client device including MAC address, para 39, IP address assigned to the client device, para 10);
broadcasting, by the network device, the second SSID; (broadcasting second SSID associated with another LAN/WAN, etc., para 73) and
establishing, based on a parameter associated with the device identifier (using multiple client identifiers, parameters, para 68), a communication session between the user device and the network device (connection is created using second ssid for transfer of traffic/packets, para 10, 44)  via the second network (device using second SSID associated with second LAN/WAN/etc, para 10, 44).
Hill discloses security parameter, secure communication (session using password para 162, 165).

Referring to claim 18, Kollu-Qualcomm also teaches wherein the device identifier comprises at least one of a media access control (MAC) address and an Internet protocol (IP) address (various identifying information about the client device including MAC address, para 39, IP address assigned to the client device, para 10).

Referring to claim(s) 19, Hill teaches wherein the security parameter comprises a password (para 162, 165).

Referring to claim(s) 20, Hill teaches receiving, by the network device and from the user device, the security parameter (para 162, 165).

Referring to claim(s) 21, Hill teaches determining, based on the device identifier, the security parameter (password for the user device identity, para 165, 162).

Referring to claim 22, Kollu-Qualcomm also teaches associating, based on the device identifier, a subscriber with the user device (subscriptions for the client device, para 20, 10, 68).

Referring to claim 23, Kollu-Qualcomm also teaches wherein the first network comprises a public network (internet, WAN, para 32), and wherein the second network comprises a private network (LAN, para 32, private IP addresses, para 10).

Referring to claim 24, Kollu-Qualcomm also teaches establishing the communication session without the security parameter or another security parameter (security parameter is not used, para 73).

Conclusion
Based on the subject matter of the claims, i.e., Claimed three methods, the Applicant is kindly reminded that after further amendments to the claims, the future amended claims that fall in the original claimed invention would be examined. If the addition/deletion of subject matter to the claims would be such that different claim groups would claim different/divergent subject matter, then the claims would be subject to restriction requirement based on original representation. For example, addition/deletion of limitations to one independent claim group (method), and addition/deletion to another independent claim group (another method) with different limitations may be subject to restriction requirement based on a group that is similar to original representation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571)272-3973.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado, can be reached at (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARESH N PATEL/Primary Examiner, Art Unit 2496